PER CURIAM.
Appellant was sentenced to sixty (60) days for attempted petit larceny and five (5) years to run concurrently for burglary of a structure. Further the sentence provided that the appellant pay costs of $2 or serve one (1) day of confinement to run concurrently with the sentence. Since the appellant had been found insolvent, the requirement that he pay costs or serve one day of confinement was error. Smith v. State, 352 So.2d 1276 (Fla. 1st DCA 1977). Judgment and sentence are affirmed except for the assessment of costs and the one day sentence in lieu thereof and the cause is remanded with directions to delete same from the sentence. Such modification may be made without pronouncement in open court and without the necessity of appellant being present.
McCORD, C. J., and BOYER and MELVIN, JJ., concur.